DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 10-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (2018/0279309). 
Regarding claim 1, Takahashi discloses a method by a terminal in a wireless communication system (see fig.11, fig.16, element UE and its description), the 
Regarding claim 2, Takahashi further discloses the RAT type information indicates at least one RAT type for requesting a UE capability and is set to at least one a long term evolution (LTE), a multi radio access technology (MR)-dual connectivity(DC) and a new radio (NR) (see paragraph [0037], [0039]).
Regarding claim 5, Takahashi further discloses identifying that a MR-DC is set in the RAT type information (see fig.16, elements UE, eNB, step S101, paragraphs [0086-0087] and its description); and generating a candidate BC list only for NE-DC, in case that the terminal supports only for the NE-DC (see fig.16, elements UE, eNB, step S102, paragraphs [0086-0088] and its description).
Regarding claim 6, Takahashi discloses base station in a wireless communication system (see abstract, fig.11, fig.16, element eNB, paragraphs [0029], [0034] and its description), the method comprising: transmitting, to a terminal, a user 
Regarding claim 7, Takahashi further discloses the RAT type information indicates at least one RAT type for requesting a UE capability and is set to at least one a long term evolution (LTE), a multi radio access technology (MR)-dual connectivity(DC) and a new radio (NR) (see paragraph [0037], [0039]).
Regarding claim 10, Takahashi further discloses a candidate BC list only for NE-DC is included in the at least one candidate BC list, in case that the terminal supports only for the NE-DC (see fig.16, elements UE, eNB, step S102, paragraphs [0086-0088] and its description).
Regarding claims 11-12, 15, 16-17 and 20 recite limitations substantially similar to the claims 1-2, 5-7 and 10. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 3-4, 8-9, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647